74 So. 3d 879 (2011)
Paul LATIOLAIS
v.
BELLSOUTH TELECOMMUNICATIONS, INC., et al.
No. CW10-978.
Court of Appeal of Louisiana, Third Circuit.
October 5, 2011.
Aaron Wayne Guidry, Porter & Guidry, Lafayette, LA, for Plaintiff/Respondent, Paul Latiolais.
Eric J. Waltner, Lana G. Duhon, D. Paul Gardner, Jr., Allen & Gooch, Lafayette, LA, for Intervenors/Applicants, The Gray Insurance Company, Newpark Drilling Fluids, LLC.
Court composed of ELIZABETH A. PICKETT, BILLY HOWARD EZELL, and SHANNON J. GREMILLION, Judges.
PICKETT, Judge.
For the reasons discussed in the companion appeal in this consolidated matter, Paul Latiolais v. Bellsouth Telecommunications, Inc., et al., 11-383 (La.App. 3 Cir. 10/5/11), 74 So.3d. 872, the judgment on Intervenors' Motion for Reconsideration and New Trial and Motion to Fix Recovery and Credit is amended to provide:
Intervenors are awarded the full sum of all amounts they have paid or actually pay to Mr. Latiolais prior to his reimbursement to them. If Mr. Latiolais and Intervenors cannot agree on the amount Mr. Latiolais is to reimburse Intervenors, Intervenors are instructed to file a motion to have the amount determined by the trial court.
Additionally, the judgment is reversed to the extent that it limits Intervenors' recovery for indemnity benefits to $51,000.00 and denies their request for a dollar for dollar credit for any and all future and post-judgment medical expenses. These credits are limited only by the amount of the recovery and Intervenors' Moody fees as determined by the trial court.
The trial court's denial of interest on Intervenors' recovery from the date Mr. Latiolais filed suit and its calculation of Intervenors' Moody fees is affirmed. The *880 judgment of the trial court is affirmed in all other respects. Mr. Latiolais's request for damages for frivolous appeal is denied. Costs of this appeal are divided equally between the parties.